EXHIBIT Subsidiaries of Excel Maritime Carriers Ltd. Ship-owning Wholly-owned Subsidiaries: Company Country of Incorporation Vessel Name Lowlands Beilun Shipco LLC Marshall Islands Lowlands Beilun Iron Miner Shipco LLC Marshall Islands Iron Miner Kirmar Shipco LLC Marshall Islands Kirmar Iron Beauty Shipco LLC Marshall Islands Iron Beauty Iron Manolis Shipco LLC Marshall Islands Iron Manolis Iron Brooke Shipco LLC Marshall Islands Iron Brooke Iron Lindrew Shipco LLC Marshall Islands Iron Lindrew Coal Hunter Shipco LLC Marshall Islands Coal Hunter Pascha Shipco LLC Marshall Islands Pascha Coal Gypsy Shipco LLC Marshall Islands Coal Gypsy Iron Anne Shipco LLC Marshall Islands Iron Anne Iron Vassilis Shipco LLC Marshall Islands Iron Vassilis Iron Bill Shipco LLC Marshall Islands Iron Bill Santa Barbara Shipco LLC Marshall Islands Santa Barbara Ore Hansa Shipco LLC Marshall Islands Ore Hansa Iron Kalypso Shipco LLC Marshall Islands Iron Kalypso Iron Fuzeyya Shipco LLC Marshall Islands Iron Fuzeyya Iron Bradyn Shipco LLC Marshall Islands Iron Bradyn Grain Harvester Shipco LLC Marshall Islands Grain Harvester Grain Express Shipco LLC Marshall Islands Grain Express Iron Knight Shipco LLC Marshall Islands Iron Knight Coal Pride Shipco LLC Marshall Islands Coal Pride Iron Man Shipco LLC Marshall Islands Iron Man Coal Age Shipco LLC Marshall Islands Coal Age Fearless I Shipco LLC Marshall Islands Fearless I BarbaraShipco LLC Marshall Islands Barbara Linda Leah Shipco LLC Marshall Islands Linda Leah King Coal Shipco LLC Marshall Islands King Coal Coal Glory Shipco LLC Marshall Islands Coal Glory Fianna Navigation S.A. Liberia Isminaki Marias Trading Inc. Liberia Angela Star Yasmine International Inc. Liberia Elinakos Tanaka Services Ltd. Liberia Rodon Amanda Enterprises Ltd. Liberia Happy Day Whitelaw Enterprises Co. Liberia Birthday Candy Enterprises Inc. Liberia Renuar Fountain Services Ltd. Liberia Powerful Harvey Development Corp. Liberia Fortezza Teagan Shipholding S.A. Liberia First Endeavour Minta Holdings S.A. Liberia July M Odell International Ltd. Liberia Mairouli Ingram Limited Liberia Emerald Company Country of Incorporation Vessel Name Snapper Marine Ltd. Liberia Marybell Barland Holdings Inc. Liberia Attractive Centel Shipping Company Limited Cyprus Lady Castalia Services Ltd. Liberia Princess I Sandra Shipco LLC (1) Marshall Islands Sandra Christine Shipco LLC (2) (3) Marshall Islands Christine Hope Shipco LLC (2) Marshall Islands Hope Fritz Shipco LLC (2) (4) Marshall Islands Fritz Benthe Shipco LLC (2) (4) Marshall Islands Benthe Gayle Frances Shipco LLC (2) (4) Marshall Islands Gayle Frances Iron Lena Shipco LLC (2) (4) Marshall Islands Iron Lena (1)Formerly Iron Endurance Shipco LLC (2)Newbuilding vessels (3)Christine Shipco LLC is owned 71.4% by the Company (4)Consolidated joint venture owned 50% by the Company We have also established the following companies to acquire vessels: Company Country of Incorporation Date of Incorporation Magalie Investments Corp. Liberia March 2005 Melba Management Ltd. Liberia April 2005 Naia Development Corp. Liberia April 2005 In addition, Pisces Shipholding Ltd. and Liegh Jane Navigation S.A. are suspended following the sale of the M/V
